Citation Nr: 0631348	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a chronic low back 
strain with limitation of motion and degenerative changes, to 
include as secondary to PTSD. 

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in which the RO denied the 
benefit sought on appeal.  The veteran, who had active 
service from July 1972 to August 1974, appealed that decision 
to the BVA.  

For procedural purposes, the Board observes that the veteran 
originally filed his claims with the RO in Detroit, Michigan.  
See October 1997 statement in support of claim; May 1998 
letter from the Detroit RO.  However, the veteran 
subsequently moved to North Carolina; and as a result, his 
claims file was transferred to the RO in Winston-Salem, North 
Carolina.  See December 1998 request for change of address 
form; December 1998 request for file transfer.  The RO in 
Winston-Salem issued the rating decision on appeal, as well 
as a February 2000 Statement of the Case.  See June 1999 
rating decision.  The veteran did not submit a timely 
Substantive Appeal; however, he did timely request a hearing 
before the RO and also placed the RO on notice of additional 
VA medical records that needed to be obtained to properly 
adjudicate his claims.  See January 2001 letter from the 
veteran's representative.  As such, the veteran's appeal was 
found to remain in active status despite the lack of a 
Substantive Appeal.  January 2001 deferred rating decision.    

The RO in Winston-Salem subsequently issued a Supplemental 
Statement of the Case (SSOC) in September 2001.  The veteran 
contended that he did not receive the SSOC as it was sent to 
the wrong address; and as such, he did not have the 
opportunity to submit a timely Substantive Appeal.  March 
2002 letter from the veteran's representative.  Resolving 
doubt in the veteran's favor, the RO determined that the 
veteran's appeal should again remain in active status.  
October 2002 deferred rating decision.  The RO then issued 
another SSOC in February 2003; and the veteran submitted a 
Substantive Appeal that same month.  See February 2003 VA 
Form 9.  Thereafter, the veteran moved to Wisconsin; and his 
claims file was transferred to the RO in Milwaukee, 
Wisconsin.  See May 2004 notice of permanent transfer; June 
2004 statement in support of claim.  The RO in Milwaukee 
issued two SSOC's and also certified the veteran's appeal to 
the Board of Veterans' Appeals.  See July 2005 and February 
2006 Supplemental Statements of the Case; May 2005 
certification letter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The more probative evidence of record indicates that the 
veteran does not have a current diagnosis of PTSD.  

3.  A back disorder was not manifested during service or 
within one year following separation from service; and is not 
shown to be causally or etiologically related to service or 
to a service-connected disability.  

4.  A heart disorder was not manifested during service or 
within one year following separation from service; and is not 
shown to be causally or etiologically related to service or 
to a service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  A back disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and 
has not been shown to be proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2005). 

3.  A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and 
has not been shown to be proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claims of entitlement to 
service connection for PTSD, a back disorder and a heart 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  A letter 
dated in April 2005 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The April 2005 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claims, 
and in it, the RO asked the veteran to send the information 
to VA.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  Although the April 2005 letter was not 
sent prior to the initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and his claims were 
readjudicated and additional Supplemental Statements of the 
Case were provided to him in July 2005 and February 2006. 

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In regards to his PTSD 
claim, the veteran was afforded a VA examination in February 
1999.  The Board observes and acknowledges that the veteran 
has not been afforded a VA examination in connection with his 
claims for service connection for a back disorder or heart 
disorder; however, since there is no competent evidence of 
record indicating that the veteran experienced back problems 
or heart problems in service or within one year of separation 
of service, there is no information upon which an examiner 
could relate the veteran's current diagnoses of a chronic low 
back strain with degenerative changes or coronary artery 
disease to service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
In addition, since the Board finds below that the veteran is 
not entitled to service connection for post traumatic stress 
disorder, a VA examination is not necessary for resolution of 
the veteran's secondary service connection claims.  In this 
regard, the Board finds that to the extent the April 2005 
VCAA letter may have been insufficient in regards to the 
veteran's secondary service connection claims, no prejudice 
has occurred to the veteran since PTSD is not a 
service-connected disability and therefore, his claims for 
service connection for disabilities secondary to PTSD must 
denied as a matter of law.  38 C.F.R. § 3.310(a) (Secondary 
service connection may only be established for disabilities 
that are proximately due to or the result of a service-
connected disease or injury); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Lastly, the Board observes that prior to the RO's 
certification of the veteran's appeal to the Board, it 
notified the veteran of the Dingess/Hartman v. Nicholson 
case, including an explanation of a disability rating and 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, since the Board has concluded that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for PTSD, a back 
disorder and a heart disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
Id.  

B.  Service connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD related to a physical assault that 
occurred while he was in the service.  Specifically, the 
veteran asserts that he was violently attacked and beaten by 
four men while stationed in Germany in April 1973; and that 
he developed PTSD as a result of this assault.  See October 
1997 statement in support of claim; PTSD questionnaire; 
November 2002 hearing transcript, pgs. 1-9.  While viewing 
the evidence in the light most favorable to the veteran in 
this case, the Board finds that the preponderance of the 
evidence is against the claim; and as such, the appeal must 
be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

For injuries alleged to have been incurred in combat, the 
Board observes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof regarding events that occurred 
during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either the existence 
of a current disability or nexus between that disability and 
service, both of which generally require competent medical 
evidence.  See generally, Brock v. Brown, supra; Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

The veteran's service records do not reveal that he was 
involved in combat during service or that his alleged PTSD 
stressor event occurred during combat.  See DD Form 214.  
Rather, as set forth above, the veteran asserts that while 
returning alone to his barracks in Germany, he was 
traumatized during an assault by four men.  See PTSD 
questionnaire.  In this regard, the Board observes that the 
veteran's service medical records corroborate that he was 
physically assaulted in service, during which he suffered a 
laceration to the back of the head and to his hand.  See 
April 1973 service medical records.  These service medical 
records corroborate the veteran's claim that an in-service 
stressor occurred, therefore fulfilling one of the three 
elements of the PTSD service connection test (credible 
supporting evidence that the claimed in-service stressor 
occurred).  However, the medical evidence of record fails to 
show (1) that the veteran has an established diagnosis of 
PTSD or (2) that a diagnosis of PTSD has been connected to 
his stressor from service.  As such, the two remaining 
elements necessary for service connection have not been met 
and appeal must be denied.  

In analyzing the evidence of record, the Board finds that the 
veteran's service medical records do not support his claim as 
they do not report any complaints, treatment or diagnoses of 
psychiatric problems in service.  Clinical records dated 
subsequent to the veteran's assault reference medical 
problems associated with such things as medical screenings 
(June 1973 service medical records), burns to the extremities 
(April 1974 service medical records), and a physical 
examination (July 1974 service medical records).  No 
complaints as to psychological problems were reported during 
this period of time.  During his July 1974 report of medical 
examination prior to separation, the veteran's clinical 
psychiatric evaluation was reported to be normal; and the 
only defect noted involved the veteran's vision.  See July 
1974 report of medical examination.  In short, service 
medical records show no complaints or findings indicative of 
PTSD, nor are psychiatric problems noted at separation or for 
years thereafter.

The veteran asserts that his post-service medical records 
show that he has been diagnosed and treated for PTSD.  While 
two VA medical records dated in August 1998 and December 1998 
reveal an assessment that the veteran could have PTSD, the 
veteran's remaining post-service medical records reveal that 
this diagnosis was either preliminary or questionable; and 
that the veteran in fact has been consistently diagnosed with 
major depressive disorder rather the PTSD.  In this regard, 
the Board observes that after his separation from service, 
the veteran was first seen in May 1996 for a psychological 
consultation.  See VA medical records dated from May 1996 to 
October 1996.  Psychological testing was performed at that 
time, but a diagnosis was deferred.  See June 1996 testing 
report.  According to an October 1996 consultation sheet, the 
veteran was then referred for diagnosis and treatment of 
depression, with a provisional diagnosis request to rule out 
PTSD and chronic anxiety.  See October 1996 VA medical 
records ("still a ? [] PTSD").  Thereafter, the veteran was 
seen in February 1997, at which time he was diagnosed with 
major depressive disorder.  See February 1997 VA medical 
records.  It was noted at that time that the veteran reported 
he had been depressed for years; but had no previous medical 
treatment.  Id.  The veteran was prescribed medication from 
his depression and instructed to return for follow-up care.  
Id.  PTSD was not evaluated.  Id.  

Subsequent post-service medical records continued to diagnose 
the veteran with major depressive disorder.  See VA medical 
records dated in April 1997 to May 1997 (A: MDD in partial 
remission"); July 1997 ("A: MDD in remission"); September 
1997 ("A: MDD").  However, in August 1998, the veteran was 
again noted to need an evaluation for PTSD.  See August 1998 
VA medical records ("Vet Center for PTSD eval." . . . "Dx: 
PTSD?")("V wants psych" . . . "Diagnostic Impressions: 
ASHD, Post Carb x2 1995, PTSD").  In September 1998, he was 
provided a psychological evaluation in connection with his 
state employee retirement system, during which he  was 
diagnosed with major, recurrent severe depression without 
psychotic features.  See September 1998 private medical 
records from Cardinal Clinic, L.L.C., p. 3.  The veteran was 
seen again in December 1998 at the VA, at which time he was 
diagnosed with dysthymia and PTSD.  December 1998 VA medical 
records ("A: dysthymia, PTSD").  He was then seen by a VA 
examiner in February 1999 for a specific PTSD assessment.  
See February 1999 examination report.  

The February 1999 VA examination report indicates that the 
examiner (a Ph.D.) reviewed the veteran's claims file, 
obtained a complete social and medical history from the 
veteran that included the veteran's account of his traumatic 
stressor event, and performed a PTSD assessment.  The 
examiner tested the veteran in order to assess the severity 
of any PTSD symptoms using the Clinician-Administered PTSD 
scale for the DSM-IV.  See February 1999 examination report, 
p. 1.  After performing this assessment, he concluded that 
"it does not appear [the veteran] currently meets [the] 
criteria for a full diagnosis of PTSD."  Id., pgs. 3-4.    
Specifically, the examiner opined that while the veteran 
experienced a traumatic stressor event (the assault) in 
service, and clinically re-experienced the stressor in the 
form of nightmares, increased sleep difficulty, irritability, 
exaggerated startle response and psychological/physiological 
reactivity to situations that reminded him of the stressor, 
he did not experience lack of avoidance or numbing 
symptomatology associated with PTSD. Id.  As such, he did not 
meet the criteria for a diagnosis of PTSD.  However, the 
examiner indicated that the veteran had experienced 
significant depression for several years, and that this 
depression appeared to be related mainly to a heart attacked 
that occurred in 1995.  Id., p. 4.  He reported that the 
veteran met the criteria for a diagnosis of major depressive 
disorder; and in fact diagnosed the veteran with recurrent, 
moderate, major depressive disorder.  Id.  

The Board finds the February 1999 examination report to be 
persuasive.  Reviewing the examination report in conjunction 
with the other medical evidence of record leads the Board to 
the conclusion that while the veteran had an initial 
questionable diagnosis of PTSD, that diagnosis has been 
refuted by the majority of the veteran's post-service medical 
treatment records. While the Board acknowledges that VA 
medical records dated in August 1998 and December 1998 
assessed the veteran with PTSD, all of the other medical 
records contained in the claims file (before and after this 
time frame) ultimately diagnosed the veteran with major 
depressive disorder rather than PTSD.  The February 1999 VA 
examiner specifically evaluated the veteran to determine 
whether he met the criteria for a diagnosis of PTSD and found 
that he did not.  February 1999 VA examination report.  

In addition, the Board finds it notable that the veteran's 
post-February 1999 medical records do not reveal a current 
diagnosis of PTSD.  While the veteran reported in these 
records that he continued to be followed for PTSD though the 
VA mental health center (July 1999 and April 2002 VA medical 
records), his actual medical records do not reveal such 
treatment occurred.  See May 1999 to March 2005 VA medical 
records.  In fact, of these, only one record indicates that 
the veteran had a scheduled appointment with the mental 
health outpatient treatment center but reflects that the 
veteran failed to appear.  See March 2005 VA medical records.  
Thus, the veteran's remaining post-service VA medical records 
also do not support his contention that he has a current 
diagnosis of PTSD.  While it is clear that the veteran 
believes that he has PTSD, his opinion does not constitute 
sufficient medical evidence upon which the claim can be 
granted as he has not been shown to have the requisite 
training or expertise to offer an opinion that requires 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Absent medical evidence indicating that the 
veteran has a current diagnosis of PTSD and a medical opinion 
linking this diagnosis to an event in service, service 
connection for PTSD must be denied.  

C.  Service connection for a back disorder 

In an October 1997 statement, the veteran requested service 
connection for a back disorder upon the basis of two 
different theories.  See October 1997 statement in support of 
claim.  The veteran reported that he developed back 
pain/degenerative disc disease in service as a result of 
performing maneuvers in Germany, specifically lifting heavy 
items and sleeping in cold weather.  Id.; November 2002 
hearing transcript, pgs. 10-11.  He reported that he did not 
receive medical treatment in service because "he was in the 
field."  Id., p. 11.  However, he asserted that he obtained 
such treatment post-service in 1974 through a private medical 
provider but indicated that the medical provider who treated 
him was now deceased and all of his medical records had been 
purged.  Id.  Alternatively, the veteran argues that he 
currently has a back disorder that has been aggravated by 
PTSD.  See October 1997 statement in support of claim. 

As set forth above, applicable law provides that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  Service connection may also 
be granted for certain chronic diseases, such as arthritis 
and cardiovascular-renal disease, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the medical evidence of record shows that the 
veteran has been diagnosed with a (1) chronic low back 
sprain, (2) degenerative arthritis of the lumbosacral spine 
secondary to a chronic low back strain and (3) degenerative 
disc disease of the lumbosacral spine secondary to a chronic 
low back strain.  See October 1995 general VA examination 
report, p. 4.  This medical evidence clearly indicates that 
the veteran has a current back disability for VA purposes.  
However, in order for direct service connection to be 
granted, there must also be evidence of (1) an in-service 
incurrence or aggravation of an injury or disease and (2) 
medical evidence linking the current disability and the in-
service disease or injury.  Neither has been shown in this 
case.  

A review of the veteran's service medical records does not 
reveal any references to complaints, treatment or diagnoses 
of back problems in service.  The veteran's July 1972 
entrance examination noted that his spine and other 
musculoskeletal parts were normal; and the veteran denied 
experiencing back trouble of any kind.  See July 1972 report 
of medical examination and report of medical history.  In 
addition, the veteran's service separation examination 
reported that his spine and other musculoskeletal parts were 
normal.  See July 1974 report of medical examination.    
The veteran's post-service medical records do not assist in 
proving his claim for direct service connection as there are 
no relevant medical records pertaining to a back disorder 
dated from 1974 to 1992 in the claims file.  The first VA 
medical record to discuss the veteran's back disorder is 
dated in November 1993, almost twenty years after separation 
from service.  See November 1993 private radiology report.  
This record consisted of an x-ray report taken in connection 
with a pre-employment examination that showed the veteran had 
degenerative disc disease of the lumbar spine with spurring 
at L5-S1, as well as slight spurring noted at L1-2.  Id.  
During an October 1995 general VA examination, the veteran 
was then found to have a (1) chronic low back sprain, (2) 
degenerative arthritis of the lumbosacral spine secondary to 
a chronic low back strain and (3) degenerative disc disease 
of the lumbosacral spine secondary to a chronic low back 
strain.  See October 1995 general VA examination report, p. 
4; October 1995 radiology report.  The first post-service 
medical records that actually addressed complaints of back 
pain are dated in February 1996.  See private medical records 
dated in February 1996 to March 1996.  These records noted a 
history of back pain that had occurred on and off for years, 
without surgery or therapy other than medication and rest.  
Id.  Subsequent medical records noted treatment for back 
pain; however, none contain a medical opinion expressing a 
connection between an alleged incident in service and the 
veteran's current back disorder.  See VA medical records 
dated in October 1996, July 1998, December 1999, August 2000, 
October 2001 and April 2002.  Based upon this evidence, 
direct service connection for a back disorder is not 
warranted. 

The veteran is also not entitled to presumptive service 
connection for either degenerative arthritis/degenerative 
disc disease of the lumbar spine since the first medical 
records contained in the claims file reporting these findings 
are dated in 1993, almost twenty years after the veteran 
separated from service.  Since the medical evidence contained 
in the claims file does not show that the veteran's 
degenerative arthritis/disc disease manifested to a degree of 
10 percent or more within one year of his separation from 
service, service connection on a presumptive basis is not 
available. 

In addition, the Board finds that service connection is not 
warranted on the basis of secondary service connection.  
Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

As set forth above, the veteran's post-service medical 
records reveal a current diagnosis of degenerative arthritis 
and degenerative disc disease with a reported date of onset 
in November 1993.  Therefore, the first element of the 
secondary service connection test has been met.  As such, the 
remaining question before the Board is whether there is 
medical evidence supporting the veteran's assertion that his 
current diagnoses were either caused by or aggravated by a 
service-connected disability.  See Allen v. Brown, supra.  
However, as discussed above, the Board finds that the more 
competent evidence of record indicates that the veteran does 
not have a present diagnosis of PTSD and that the veteran is 
not service-connected for PTSD.  As such, the second element 
of the secondary service connection test has not been met, 
and service connection on a secondary basis must be denied.    

D.  Service connection for a heart disorder 

Lastly, in his October 1997 statement, the veteran also 
requested service connection for a heart disorder based upon 
the assertion that he had a heart problem at the time of his 
discharge from service and/or his alleged PTSD "aggravated 
and led up to" his heart disorder post-service.  See October 
1997 statement in support of claim; November 2002 hearing 
transcript, p. 14.  

In regards to direct or presumptive service connection, the 
veteran testified that a medical provider told him upon his 
separation from service that he had a heart abnormality.  
November 2002 hearing transcript, pgs. 14-15, 22-23.  He also 
testified that he was told that he had hypertension; and that 
he should watch his diet and exercise.  Id., p. 15.  The 
veteran reported that from 1974 to 1995, he sought sporadic 
treatment for his heart disorder.  Id., p. 18.  However, he 
indicated that no medical records were available as they had 
been purged.  Id., p. 19.  

The veteran's service medical records do not reference any 
complaints, treatment or diagnoses of heart problems while in 
service.  In this regard, the veteran's July 1972 entrance 
examination found his heart and chest to be normal, and the 
veteran denied experiencing pain or pressure of the chest or 
heart trouble of any kind at that time.  See July 1972 report 
of medical examination and report of medical history.  While 
an x-ray of the veteran's chest was taken as part of his 
discharge physical, it reported that "no significant x-ray 
abnormality [was] noted."  See July 1974 radiology report.  
In addition, the Board observes that the veteran's service 
separation examination reported that his heart, lungs and 
chest were all normal as well.  See July 1974 report of 
medical examination.  Thus, the veteran's service medical 
records do not assist in supporting the veteran's claim, and 
they specifically do not indicate that the veteran exited 
service with a heart abnormality. 

The veteran's post-service medical records also do not 
support the veteran's contentions as they contain no relevant 
medical records pertaining to a heart disorder until	March 
1995, over twenty years after the veteran separated from 
service.  See March 1995 private hospital records.  It was at 
that time that the veteran was seen in the emergency room for 
severe chest pain and was diagnosed with (1) acute posterior 
wall myocardial infarction aborted with tissue plasminogen 
activator therapy and (2) severe two vessel coronary artery 
disease with preserved left ventricular function.  See March 
1995 private hospital records.  He underwent a cardiac 
catheterization and a coronary artery bypass.  Id.  
Thereafter, the veteran was diagnosed in October 1995 with 
coronary artery disease with stable angina, status post 
myocardial infarction and coronary artery bypass grafting in 
March 1995.  See October 1995 VA general examination report, 
p. 4; see also July 1993 VA medical records (Veteran reported 
a history of chest pain).  He was then seen several times 
with chest pains and ultimately underwent an angioplasty in 
November 2001.  See VA medical records dated in February 
1997, June 1998, August 1998, and November 2001.  Thus, even 
though the veteran clearly has a current heart disorder for 
VA purposes, the medical evidence of record does not indicate 
that he developed this disorder in service or within one year 
of his separation from service.  As such, service connection 
on both a direct and presumptive basis is not warranted.  In 
addition, service connection on a secondary basis is not 
available since the veteran has not been service connected 
for PTSD.  

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, a back 
disorder and a heart disorder.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
veteran's claim, the doctrine is not  applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991)


ORDER

Service connection for PTSD is denied. 

Service connection for a chronic low back strain with 
limitation of motion and degenerative changes is denied.  

Service connection for a heart disorder is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


